UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2011


CALVIN EARL BROWN,

                     Plaintiff - Appellant,

              v.

JENNIFER KNOX, Clerk of Superior Court of Wake County,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
New Bern. Louise W. Flanagan, District Judge. (4:19-cv-00108-FL)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Earl Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin Earl Brown appeals the district court’s orders accepting the recommendation

of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint and

denying his motion to reconsider. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Knox,

No. 4:19-cv-00108-FL (E.D.N.C. Aug. 26, 2019 & Sept. 11, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2